         Case 18-36958 Document 479 Filed in TXSB on 03/20/19 Page 1 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                                               ENTERED
                                                                                                                 03/20/2019
                                                          )
In re:                                                    )    Chapter 11
                                                          )
PARKER DRILLING COMPANY, et al.,1                         )    Case No. 18-36958 (MI)
                                                          )
                          Debtors.                        )    (Jointly Administered)
                                                          )
                                                          )    Re: Docket No. 368
                                                          )

                    STIPULATION AND AGREED ORDER MODIFYING
                   THE AUTOMATIC STAY AND THE PLAN INJUNCTION

         The above-captioned debtors and debtors in possession (collectively, the “Debtors”) file

this stipulation and agreed order (this “Agreed Order”) upon the agreement of the Debtors and

Wayne Rockwell (the “Claimant,” and collectively with the Debtors, the “Parties”) and stipulate

as follows:

         WHEREAS, on December 12, 2018 (the “Petition Date”), each of the Debtors filed a

voluntary petition with the United States Bankruptcy Court for the Southern District of Texas

(the “Court”) for relief under title 11 of the United States Code (the “Bankruptcy Code”);

         WHEREAS, prior to the Petition Date, the Claimant commenced an arbitration case

with the American Arbitration Association (the “AAA”), asserting certain personal injury claims

(the “Claims”) relating to the Claimant’s previous employment with Debtor Parker Drilling

Company’s        non-Debtor        affiliate,    Parker       Drilling    Global      Employment          Company


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Parker Drilling Company (8660); 2M-TEK, Inc. (1761); Anachoreta, Inc. (3667); Pardril, Inc.
    (4469); Parker Aviation Inc. (6372); Parker Drilling Arctic Operating, LLC (6834); Parker Drilling Company of
    Niger (4204); Parker Drilling Company North America, Inc. (6381); Parker Drilling Company of Oklahoma
    Incorporated (8949); Parker Drilling Company of South America, Inc. (0657); Parker Drilling Management
    Services, Ltd. (7200); Parker Drilling Offshore Company, LLC (9092); Parker Drilling Offshore USA, L.L.C.
    (1469); Parker North America Operations, LLC (1180); Parker Technology, Inc. (6599); Parker Technology,
    L.L.C. (1875); Parker Tools, LLC (8864); Parker-VSE, LLC (2282); Quail USA, LLC (8885); and Quail Tools,
    L.P. (1471). The Debtors’ service address is: 5 Greenway Plaza, Suite 100, Houston, Texas 77046.
         Case 18-36958 Document 479 Filed in TXSB on 03/20/19 Page 2 of 5



(Management Office), LLC (“PDGEC”), which arbitration case is captioned Wayne Rockwell v.

Parker     Drilling   Services,   Ltd.   and   Parker   Drilling Global    Employment      Company

(Management Office) LLC, Case Number 01-17-0000-4903;

         WHEREAS, on January 21, 2019, the Claimant filed with the Court proof of claim number

59 (the “Proof of Claim”), which relates to the Claims;

         WHEREAS, on February 21, 2019, the Claimant filed a motion for relief from the

automatic stay under section 362 of the Bankruptcy Code [Docket No. 368] (the “Motion”),

seeking entry of an order modifying the automatic stay to allow him “to prosecute the [Claims] to

final judgment or settlement”;2

         WHEREAS, on March 7, 2019, the Court confirmed the Amended Joint Chapter 11 Plan

of Reorganization of Parker Drilling Company and Its Debtor Affiliates (the “Plan”), a copy of

which is attached as Exhibit A to the Order Confirming the Amended Joint Chapter 11 Plan of

Reorganization of Parker Drilling Company and Its Debtor Affiliates [Docket No. 459]

(the “Confirmation Order”);

         WHEREAS, the Debtors agree to lift the stay to the extent necessary so that the parties

may pursue any available rights or remedies they may have related in any way to the claims, facts

and circumstances made the subject of the Motion and the supporting exhibits thereto;

         WHEREAS, the Debtors and the Claimant agree that (a) the Plan Injunction does not

prohibit, and shall not be construed to prohibit, the Claimant, from and after the Plan Effective

Date, from pursuing any available rights or remedies with respect to the matters that are the subject

of the Claims; and (b) this Agreed Order shall not be construed to prohibit the Debtors from




2
    Mot. ¶ 8.

                                                 2
          Case 18-36958 Document 479 Filed in TXSB on 03/20/19 Page 3 of 5



pursuing any available rights or remedies with respect to the matters that are the subject of the

Claims;

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between

the Parties to this Agreed Order that:

       1.      This Agreed Order shall become effective upon execution by or on behalf of each

of the Parties, subject to approval by the Court.

       2.      The automatic stay imposed by section 362 of the Bankruptcy Code

(the “Automatic Stay”) is modified solely to the extent necessary to allow the Claimant and the

Debtors to prosecute, liquidate, and settle claims against Debtors, including against Parker Drilling

Management Services, Ltd., Parker Drilling Services Ltd., and Parker Drilling Global Employment

Company (Management Office) LLC asserted in such lawsuit styled, Wayne Rockwell v. Parker

Drilling Services Ltd. and Parker Drilling Global Employment Company (Management Office)

LLC, Before the American Arbitration Association, Case Number 01-17-0000-4903 (“the

Arbitration Proceedings”); provided, that nothing herein shall limit the available rights or remedies

of the Debtors to challenge the arbitrability of the Claims or assert defenses related in any way to

the claims, facts and circumstances made the subject of the Motion and the supporting exhibits

thereto; provided. further, that the Debtors shall not assert the Automatic Stay or Plan Injunction

as defenses to the Claimant’s continued efforts to prosecute, liquidate, and settle claims against

the Debtors.

       3.      The Plan Injunction shall not prohibit the Claimant or the Debtors, from and after

the Plan Effective Date, from pursuing any available rights or remedies related in any way to the

claims, facts and circumstances made the subject of the Motion and the supporting exhibits thereto.

       4.      The Claimant’s Motion is hereby withdrawn to permit Claimant to pursue any

available rights or remedies with respect to the matters that are the subject of the Claims.

                                                    3
        Case 18-36958 Document 479 Filed in TXSB on 03/20/19 Page 4 of 5



       5.      This Agreed Order contains the entire agreement by and between the Parties with

respect to the subject matter hereof, and all prior understandings or agreements, whether written

or oral, if any, are merged into this Agreed Order.

       6.      Nothing in this Agreed Order shall be construed or deemed to constitute an

admission of liability by the Debtors with respect to the Claims, nor shall enlarge or diminish the

rights or remedies otherwise available outside of bankruptcy law to the Claimant or the Debtors

with respect thereto.

       7.      The Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Agreed Order.

       IT IS SO ORDERED.

 Houston, Texas
 Signed: March 20, 2019
 Dated: March ____, 2019
                                                       ____________________________________
                                                     MARVIN ISGUR Marvin Isgur
                                                     UNITEDUnited
                                                            STATES   BANKRUPTCY
                                                                  States              JUDGE
                                                                         Bankruptcy Judge




                                                 4
        Case 18-36958 Document 479 Filed in TXSB on 03/20/19 Page 5 of 5




Houston, Texas
March 18, 2019

/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.                         KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)    KIRKLAND & ELLIS INTERNATIONAL LLP
Elizabeth Freeman (TX Bar No. 24009222)       Brian E. Schartz, P.C. (TX Bar No. 24099361)
1401 McKinney Street, Suite 1900              Anna G. Rotman, P.C. (TX Bar No. 24046761)
Houston, Texas 77010                          609 Main Street
Telephone: (713) 752-4284                     Houston, Texas 77002
Facsimile:    (713) 308-4184                  Telephone: (713) 836-3600
Email: mcavenaugh@jw.com                      Facsimile:   (713) 836-3601
         efreeman@jw.com                      Email:       brian.schartz@kirkland.com
                                                           anna.rotman@kirkland.com
Co-Counsel to the Debtors
and Debtors in Possession                     -and-

-and-                                         James H.M. Sprayregen, P.C.
                                              Laura Krucks (admitted pro hac vice)
/s/ Patrick M. Dennis                         300 North LaSalle Street
DOYLE LLP                                     Chicago, Illinois 60654
Michael Patrick Doyle (TX Bar No. 06095650)   Telephone: (312) 862-2000
Patrick M. Dennis (TX Bar No. 24045777)       Facsimile: (312) 862-2200
3401 Allen Parkway, Suite 100                 Email: james.sprayregen@kirkland.com
Houston, Texas 77019                                 laura.krucks@kirkland.com
Phone:      (713) 571-1146
Facsimile: (713) 571-1148                     -and-
Email:      service@doylelawfirm.com
                                              Christopher J. Marcus, P.C. (admitted pro hac vice)
Counsel for Claimant Wayne Rockwell           Matthew Fagen (admitted pro hac vice)
                                              601 Lexington Avenue
                                              New York, New York 10022
                                              Telephone: (212) 446-4800
                                              Facsimile: (212) 446-4900
                                              Email:        christopher.marcus@kirkland.com
                                                            matthew.fagen@kirkland.com

                                              Co-Counsel to the Debtors
                                              and Debtors in Possession
